587 P.2d 1031 (1978)
37 Or.App. 914
STATE of Oregon, Respondent,
v.
Patricia Kathryn STARN, Appellant.
No. 6977; CA 11368.
Court of Appeals of Oregon.
Argued and Submitted December 21, 1978.
Decided December 29, 1978.
Thomas J. Crabtree, Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was Gary D. Babcock, Public Defender, Salem.
Karen H. Green, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were James A. Redden, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Before SCHWAB, C.J., and THORNTON, BUTTLER and GILLETTE, JJ.
PER CURIAM.
Affirmed. ORS 137.106(3).